Citation Nr: 1047522	
Decision Date: 12/21/10    Archive Date: 12/22/10

DOCKET NO.  08-28 829	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Curameng, Counsel


INTRODUCTION

The Veteran had active duty service from December 1966 to 
September 1967.

This matter came to the Board of Veterans' Appeals (Board) from a 
July 2007 rating decision of a Department of Veterans Affairs 
(VA) Regional Office (RO).  This matter was remanded in March 
2010 for further development.  A review of the record shows that 
the RO has complied with all remand instructions by taking 
appropriate action to request hearing test/audiological 
examination results from Pacific Telephone, by providing the 
Veteran a VA audiological examination, and by issuing a 
supplemental statement of the case.  See Stegall v. West, 11 Vet. 
App. 268 (1998).  The Veteran appeared at a November 2008 
Decision Review Officer (DRO) informal conference hearing at the 
RO.  An informal conference report is of record.

The Board notes that in a substantive appeal received in 
September 2008, the Veteran checked the appropriate box to 
request a hearing before the Board at the RO.  However, by a form 
received in October 2008, the Veteran checked the appropriate 
line that he wanted a hearing before a DRO instead of the Board 
at the RO.

The issues of entitlement to service connection for tinnitus, 
acquired psychiatric disability, back, peripheral neuropathy, and 
aortic valve been raised by the record (specifically, in a 
statement received in June 2010), but have not been adjudicated 
by the Agency of Original Jurisdiction (AOJ).  Therefore, the 
Board does not have jurisdiction over them, and they are referred 
to the AOJ for appropriate action.  


FINDING OF FACT

Bilateral hearing loss was not manifested during the Veteran's 
active duty service or for many years thereafter, nor is 
bilateral hearing loss otherwise related to such service.




CONCLUSION OF LAW

Bilateral hearing loss was not incurred in or aggravated by 
service, and may not be presumed to have been incurred or 
aggravated therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1137, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309(a), 3.385 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) has 
a duty to notify and assist claimants in substantiating a claim 
for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2010).  

Duty to Notify

Upon receipt of a complete or substantially complete application, 
VA must notify the claimant of the information and evidence not 
of record that is necessary to substantiate a claim, which 
information and evidence VA will obtain, and which information 
and evidence the claimant is expected to provide.  38 U.S.C.A. 
§ 5103(a).  

The notice requirements apply to all five elements of a service 
connection claim: 
1) veteran status; 2) existence of a disability; 3) a connection 
between the veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by a letter 
dated in January 2007.  The notification substantially complied 
with the requirements of Quartuccio v. Principi, 16 Vet. App. 183 
(2002), identifying the evidence necessary to substantiate a 
claim and the relative duties of VA and the claimant to obtain 
evidence.  

The RO provided the appellant with additional notice in March 
2010, subsequent to the initial adjudication.  The notification 
substantially complied with the specificity requirements of 
Dingess v. Nicholson, 19 Vet. App. 473 (2006) identifying the 
five elements of a service connection claim; and Quartuccio v. 
Principi, 16 Vet. App. 183 (2002), identifying the evidence 
necessary to substantiate a claim and the relative duties of VA 
and the claimant to obtain evidence.
  
While the March 2010 notice was not provided prior to the initial 
adjudication, the claimant has had the opportunity to submit 
additional argument and evidence, and to meaningfully participate 
in the adjudication process.  The claim was subsequently 
readjudicated in a September 2010 supplemental statement of the 
case, following the provision of notice in March 2010.  The 
Veteran has received all essential notice, has had a meaningful 
opportunity to participate in the development of his claims, and 
is not prejudiced by any technical notice deficiency along the 
way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In 
any event, the Veteran has not demonstrated any prejudice with 
regard to the content of the notice.  See Shinseki v. Sanders, 
129 S.Ct. 1696 (2009) (Reversing prior case law imposing a 
presumption of prejudice on any notice deficiency, and clarifying 
that the burden of showing that an error is harmful, or 
prejudicial, normally falls upon the party attacking the agency's 
determination.)  See also Mayfield v. Nicholson, 444 F.3d 1328, 
1333-34 (Fed. Cir. 2006).  
  



Duty to Assist

VA has obtained service, private and VA treatment records; 
assisted the Veteran in obtaining evidence; afforded the Veteran 
VA examinations in February 2007, May 2008, and July 2010; and 
afforded the Veteran the opportunity to give testimony before a 
DRO at an informal conference hearing in November 2008.  

The Board acknowledges that February 2007, May 2008, and July 
2010 VA examinations show invalid audiometric test scores.  
However, the Board does not believe that another VA examination 
is warranted.  As will be further discussed below, the results of 
the tests suggest that the Veteran had not been forthcoming.  
There has been no indication on the part of the Veteran that he 
will fully cooperate in future examinations.  Thus, the Board 
will refrain in providing additional assistance regarding VA 
examinations, and will adjudicate the claim based on the evidence 
of record.  As the VA examiner in May 2008 noted, a July 2007 
audiogram from the University of California San Diego (UCSD) 
Medical Center appeared to be a valid test.   

In separate statements received in June 2010 from the Veteran and 
his wife, it was noted that the Veteran's wife tried to obtain 
records regarding his application to Pacific Telephone, which is 
now AT&T.  She was informed that the company did not keep records 
of applicants or hearing tests from long ago.  Thus, all known 
and available records relevant to the issue on appeal have been 
obtained and associated with the Veteran's claims file; and the 
Veteran has not contended otherwise.    

VA has substantially complied with the notice and assistance 
requirements and the Veteran is not prejudiced by a decision on 
the claim at this time.

Laws and Regulations

The issue before the Board involves a claim of entitlement to 
service connection for bilateral hearing loss.  Applicable law 
provides that service connection will be granted if it is shown 
that the Veteran suffers from disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or air 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be chronic 
disability resulting from that injury.  If there is no showing of 
a resulting chronic condition during service, then a showing of 
continuity of symptomatology after service is required to support 
a finding of chronicity.  38 C.F.R. § 3.303(b).  Service 
connection may also be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

Sensorineural hearing loss (organic disease of the nervous 
system) may be presumed to have been incurred in service, 
although not otherwise established as such, if manifested to a 
degree of ten percent or more within one year of the date of 
separation from service.  38 U.S.C.A. § 1112(a)(1); 38 C.F.R. § 
3.307(a)(3).

For the purpose of applying the laws administered by VA, impaired 
hearing will be considered a disability when the auditory 
threshold in any of the frequencies 500, 1000, 2000, 3000, or 
4000 Hertz is 40 decibels or greater, or when the auditory 
thresholds for at least three of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 94 
percent.  38 C.F.R. § 3.385.

The Board notes that the lack of any evidence that the Veteran 
exhibited hearing loss during service is not fatal to his claim.  
The laws and regulations do not require in-service complaints of 
or treatment for hearing loss in order to establish service 
connection.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 
(1992).  Instead, as noted by the United States Court of Appeals 
for Veterans Claims (Court):

[W]here the regulatory threshold requirements for 
hearing disability are not met until several years 
after separation from service, the record must include 
evidence of exposure to disease or injury in service 
that would adversely affect the auditory system and 
post- service test results meeting the criteria of 38 
C.F.R. § 3.385....For example, if the record shows (a) 
acoustic trauma due to significant noise exposure in 
service and audiometric test results reflecting an 
upward shift in tested thresholds in service, though 
still not meeting the requirements for "disability" 
under 38 C.F.R. § 3.385, and (b) post-service 
audiometric testing produces findings meeting the 
requirements of 38 C.F.R. § 3.385, rating authorities 
must consider whether there is a medically sound basis 
to attribute the post-service findings to the injury 
in service, or whether they are more properly 
attributable to intercurrent causes.

Hensley v. Brown, 5 Vet. App. 155, 159 (1993) (quoting from a 
brief of the VA Secretary).

The Board is charged with the duty to assess the credibility and 
weight given to evidence.  Wensch v. Principi, 15 Vet. App. 362, 
367 (2001); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  In 
weighing credibility, VA may consider interest, bias, 
inconsistent statements, bad character, internal inconsistency, 
facial plausibility, self interest, consistency with other 
evidence of record, malingering, desire for monetary gain, and 
demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498 
(1995).  The Board may weigh the absence of contemporaneous 
medical evidence against the lay evidence in determining 
credibility, but the Board cannot determine that lay evidence 
lacks credibility merely because it is unaccompanied by 
contemporaneous medical evidence.  Buchanan v. Nicholson, 451 
F.3d 1331 (Fed. Cir. 2006).

Competency of evidence differs from weight and credibility.  
Competency is a legal concept determining whether testimony may 
be heard and considered by the trier of fact, while credibility 
is a factual determination going to the probative value of the 
evidence to be made after the evidence has been admitted.  Rucker 
v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 
25 (1991) ("although interest may affect the credibility of 
testimony, it does not affect competency to testify").  A 
veteran is competent to report symptoms that he experiences at 
any time because this requires only personal knowledge as it 
comes to him through his senses.  Layno, 6 Vet. App. at 470; Barr 
v. Nicholson, 21 Vet. App. 303, 309 (2007) (when a condition may 
be diagnosed by its unique and readily identifiable features, the 
presence of the disorder is not a determination "medical in 
nature" and is capable of lay observation).   

Analysis

The Veteran asserts that his symptoms of hearing loss have been 
continuous since service.  In a statement received in September 
2008, the Veteran reported that after standing to the right and 
forward of the barrel of the Howitzer, he could not hear at all 
for approximately one week after the first shell blast.  He 
stated that his hearing did return, but that it was poor and had 
become progressively worse since 1967.  He asserts that he 
continued to experience hearing loss after he was discharged from 
the service.  For reasons hereinafter discussed, the Board finds 
that his assertion of continued symptomatology since active 
service, while competent, is not credible.   

In a statement received in June 2010, the Veteran's wife stated 
that the Veteran was treated for hearing in Germany, and that the 
treatment for his hearing loss is reflected in his service 
treatment records.  However, service treatment records are silent 
for any complaints of, treatments for, or diagnosis of hearing 
loss.  In fact,  in an August 1967 report of medical history, the 
Veteran checked the appropriate box to deny a past and current 
history of hearing loss.  This is significant in that if the 
Veteran had in fact been experiencing hearing problems during 
service, it is reasonable to expect that he would have reported 
such.  After all, the express purpose of eliciting history from 
the Veteran at separation was to document any ongoing service-
related problems, which he was competent to report.  The 
Veteran's current assertions regarding hearing problems during 
service are inconsistent with what he reported at the time of 
separation.  This diminishes the credibility of his current 
statements.

The Board acknowledges that while the Veteran's hearing was 
tested in November 1966 when he had enlisted, available service 
treatment records show no other hearing test conducted in service 
or upon separation from service.  Thus, there is no evidence to 
determine whether there was an upward shift in tested thresholds 
in service.

Nevertheless, the Veteran was first seen for hearing loss post 
service when he underwent a VA examination in February 2007.  
While not determinative by itself, it is also significant that 
there is no evidence of hearing loss for approximately 40 years 
after service.  This lengthy period without complaint or 
treatment after service also suggests that there has not been a 
continuity of symptomatology.  See Maxson v. Gober, 230 F.3d 1330 
(Fed. Cir. 2000)(lengthy period of absence of medical complaints 
for condition can be considered as a factor in resolving claim); 
see also Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) 
(affirming Board's denial of service connection where veteran 
failed to account for lengthy time period between service and 
initial symptoms of disability).  Thus, the one-year presumption 
is not for application.

In a statement received in September 2008, the Veteran mentioned 
that when he had immediately applied for a job with a telephone 
company as a wire splicer, he was rejected after failing a 
mandatory hearing test.  Further, in a claim received in December 
2006, the Veteran reported that he had hearing loss since 1967.  
Nevertheless, the Veteran had submitted a claim for other VA 
benefits based on other disabilities that was received in July 
1968.  It is highly significant that he did not report hearing 
loss with that claim.  It was not until December 2006 when the 
Veteran's claim of hearing loss was received.  This suggests that 
the Veteran did not believe he had hearing loss related to his 
service acoustic trauma in 1968 after his discharge from service.  
The Board believes it reasonable to assume that the Veteran would 
have included a hearing loss claim with his 1968 claim.  This is 
another inconsistency which diminishes his credibility.

The Board acknowledges several lay statements submitted in 
support of the Veteran's assertion that he had hearing loss upon 
separation from service and that he was found to have hearing 
loss shortly after service in connection with an employment 
related examination.  However, these statements are essentially 
identical in wording and appear to have been typed on the same 
typewriter.  These facts, while not determinative by themselves, 
strongly suggest that the Veteran prepared the statements himself 
and then presented them for signature.  At any rate, these 
recollections by lay informants were made many years after the 
time period in question and such long passage of time diminishes 
the credibility of such statements.  

Having found the Veteran's assertions regarding continuity of 
symptoms not credible, the Board now turns to a weighing of the 
overall evidence and finds that the preponderance of the evidence 
is against service connection for the current low back 
disability.  

The Board finds that the Veteran's in-service history of symptoms 
at the time of service separation is more contemporaneous to 
service, so is of more probative value than the more recent 
assertions made many years after service separation.  See Harvey 
v. Brown, 6 Vet. App. 390, 394 (1994) (upholding a Board decision 
assigning more probative value to a contemporaneous medical 
record report of cause of a fall than subsequent lay statements 
asserting different etiology); Madden v. Gober, 125 F.3d 1477, 
1481 (Fed. Cir. 1997) (upholding Board decision giving higher 
probative value to a contemporaneous letter the Veteran wrote 
during treatment than to his subsequent assertion years later).   

Furthermore, he did not claim that symptoms of hearing loss began 
in service until he filed his current VA disability compensation 
claim.  Such statements made for VA disability compensation 
purposes are of lesser probative value than his previous more 
contemporaneous in-service histories.  See Pond v. West, 12 Vet. 
App. 341 (1999) (although Board must take into consideration the 
veteran's statements, it may consider whether self-interest may 
be a factor in making such statements). 

The Veteran underwent three VA examinations.  The Veteran's first 
examination was in February 2007.  The Veteran reported that his 
main job in the military was with an artillery division.  He 
reported working around 8-inch howitzers and hand-held weapons.  
He denied using hearing protection.  He denied any noise exposure 
from other jobs and hobbies, and denied a history of ear surgery, 
ear infections or head injuries.  After reviewing the Veteran's 
claims file, and after interviewing and examining the Veteran, 
the VA examiner opined that the Veteran's hearing loss is not 
caused by or a result of service in the military.  The VA 
examiner noted that although the Veteran did not have an exit 
physical examination, he did check the "no" response to hearing 
loss, and for ear, nose and throat trouble.  The VA examiner 
stated that there is no documentation of hearing loss in the 
military.  The VA examiner recommended that the Veteran's claim 
be terminated due to invalid results.  He noted that speech 
recognition thresholds (SRT) showed 10 decibels in the right ear 
and 12 decibels in the left ear, with the best threshold obtained 
at 40 decibels that day.  SRT and pure tone acuity (PTA) were not 
a good match, and ascending and descending methods of threshold 
searches yielded variable results.  The VA examiner also 
considered word recognition scores invalid for that day.  The VA 
examiner noted that the Veteran was able to hear him at a very 
low conversational level and responded appropriately, however.

A VA treatment record from the next day mentioned that the 
diagnostic code is "MALINGER."  

When the Veteran was afforded another examination in May 2008, he 
reported that there was greater hearing loss into the right ear 
than the left.  He also reported that he cannot hear at a show 
and often asked his wife for repetition.  The Veteran described 
his in-service noise exposure and stated that there was no 
hearing protection.  The VA examiner took note of the October 
1967 separation examination in which the Veteran denied hearing 
loss, the February 2007 audiological test results, and the July 
2007 audiogram from the UCSD Medical Center that showed a mild-
to-moderate bilateral hearing loss.  She commented that the July 
2007 UCSD Medical Center audiogram appeared to be a valid test. 

The Veteran reported working with large guns when stationed in 
Germany and worked around tanks.  He said that he did not use 
hearing protection.  The Veteran denied a history of noise 
exposure outside of the military.  He reported that when he 
applied for a job with a telephone company post service, he could 
not pass the audiology portion of the physical and was denied 
employment.  

The VA examiner noted that the test results from the May 2008 VA 
audiological examination were invalid in light of poor agreement 
between pure tone average and speech reception threshold data.  
She noted that presentation method changes resulted in 15 to 20 
decibel variation in responses and behavioral tests were not in 
agreement with objective measurers.  She further noted that word 
recognition scores were also invalid, which is why the scores 
were not reported.  She then noted that the "results are invalid 
and inadequate for rating purpose."    

Nevertheless, based on an interview and examination of the 
Veteran, and review of  his claims file, the VA examiner opined 
that the current claim of hearing loss is less likely as not 
caused by or a result of in-service noise exposure.  In support 
of her opinion, she noted that there is no evidence of hearing 
loss or complaint of hearing loss at separation or within a 
reasonable amount of time after leaving active duty; and that 
current results were invalid and inadequate for rating purposes.

The Veteran was afforded another VA examination in July 2010.  
The audiologist noted that the Veteran worked two years into the 
military as a wireman attached to an artillery battery.  The 
Veteran reported that noise exposure stemmed from working in 
close proximity to the 8-inch Howitzer that was fired for 
training purposes.  The Veteran reported that his unit would be 
in training for a period of one week per month.  He denied the 
use of any hearing protection stating that "none was provided".  
The Veteran also denied non-military noise exposure.    

The Veteran denied any history of ear infections, ear trauma, ear 
surgery, vertigo, head injury or family history of hearing loss.  
The VA examiner noted that there were two invalid examinations of 
hearing conducted in 2007 and 2008.  The VA examiner observed 
that the Veteran reported a vague gradual onset of hearing loss 
during his time in service, stating that he was denied employment 
with a telephone company because of hearing problems.  The VA 
examiner further observed that the Veteran also reported vague 
complaints of difficulty hearing, but could not be more specific 
regarding these complaints. 

For speech recognition scores, it was noted that the audiologist 
could not test.  The audiologist explained that the Veteran did 
not repeat any words despite acknowledging that the examiner was 
speaking to him and being able to follow comments at 
presentation, he was "unresponsive" during speech testing.  The 
VA examiner noted that response to pure-tone testing were of 
questionable validity.  Variability of 10 to 20 decibels was not 
noted using ascending and descending testing methods when 
variability of responses should not exceed 5 decibels.  The VA 
examiner also noted that there was also poor agreement between 
the best admitted SRT and the best admitted PTA.  The VA examiner 
further noted that best admitted SRT was 55 decibels for the 
right ear and 45 decibels for the left ear.  The best admitted 
PTA was 98 for the right ear and 77 for the left ear.  The VA 
examiner noted that SRT should be within 10 decibels of the PTA 
to be considered valid.  The VA examiner then noted that word 
recognition ability could not be assessed as the Veteran would 
not repeat any words at a normal conversational level, although 
the Veteran did acknowledge hearing that the examiner was 
speaking to him by nodding in response to the questions being 
asked under headphones.  The VA examiner observed that the 
Veteran was able to demonstrate an understanding by following 
instructions.  The VA examiner further observed that the Veteran 
did not exhibit any difficulty with face-to-face communication 
with her during the taking of the case history.  

The VA examiner later commented that since invalid results were 
obtained for pure-tone testing, a determination of the presence 
or absence of hearing loss could not be made.  Thus, she 
considered the examination inadequate for rating purposes.  
Before rendering an opinion, the VA examiner noted the following 
in the Veteran's claims file: (1) service treatment records in 
which the Veteran had normal hearing upon entrance, and upon 
separation from service checked the "no" response on a report 
of medical history if he had any hearing loss, or ear, nose or 
throat trouble; (2) identical lay statements from the Veteran's 
sisters; (3) rating decision, statement of the case and 
supplemental statements of the case; (4) VA examinations; and (5) 
a July 2007 audiogram from UCSD medical center in which it was 
found that the Veteran had a flat mild to moderate sensorineural 
hearing loss.  Based on the results of the July 2007 private 
audiogram, the VA examiner commented that the configuration of 
hearing loss reflected would not be consistent with the type of 
damage done from noise exposure, as this typically manifests in 
"notching" configuration, with greatest loss seen at 3000, 
4000, or 6000 Hz, not in a flat configuration as reflected in the 
2007 audiogram.  

After reviewing the Veteran's entire claims file, and after 
interviewing and examining the Veteran, the VA examiner opined 
that any hearing loss that the Veteran may have would be less 
likely than not caused by or related to military noise exposure 
due to the lack of evidence showing a complaint of, diagnosis of 
or treatment for hearing loss within a reasonable time post 
service. 

There is no medical opinion of record expressing otherwise.  The 
Board acknowledges that in a statement received in September 
2007, the Veteran asserted that his hearing loss is a result of 
firing the 8-inch Howitzer guns without hearing protection.  He 
stated that he knew that hearing loss was due to exposure to 
noise in the military because when he returned home to apply for 
a job with Pacific Telephone, he was rejected for the job because 
he did not pass the hearing test.  In a statement received in 
September 2008, the Veteran also attributed his hearing loss from 
another incident in service.  The Veteran reported was required 
to fall out in freezing weather during basic training and when 
stationed in Germany.  He reported having tonsillitis and ear 
infections many times and that he was treated in service.  He 
stated that Army records will show that this hearing loss was a 
result of continual inflammation of his ears and artillery 
discharge.  In a statement received in September 2009, the 
Veteran noted that his hearing examination at enlistment shows 
that his hearing was adequate, and that the lay statements that 
he had submitted and that test results from Pacific Telephone 
confirm that he had hearing loss after service.

In the present case three VA medical examiners, with full 
knowledge of the Veteran's in-service noise exposure, his self-
reported history of hearing loss, and information contained in 
the Veteran's claims file were of the opinion that the Veteran's 
current hearing loss is not causally related to service.  
  
After thorough review of the evidence currently of record, the 
Board is led to the conclusion that there is not such a state of 
equipoise of the positive evidence with the negative evidence to 
permit a favorable determination in this case.  38 U.S.C.A. § 
5107(b).  The weight of the evidence is against the Veteran's 
claim.


ORDER

The appeal is denied.


____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


